DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Previous objections are withdrawn in view of Applicant’s amendments filed July 29, 2021.

Response to Arguments
3.	Applicant’s arguments, see Applicant’s Arguments/Remarks, filed July 29, 2021, with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive in view of the incorporation of the previously indicated allowable subject matter into the independent claims.  The 35 U.S.C. 103 rejections of claims 1, 2, 5-7, and 10-11 have been withdrawn. 

Allowable Subject Matter
4.	Applicant cancelled claims 3 and 8.  
5.	Claims 1-2, 4-7, and 9-11 are allowed.
6.	Claims 1-2, 4-7, and 9-11 are renumbered.
7.	The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Armon (US Pat. Pub. 2012/0185184) fails to anticipate or render obvious a method for predicting water leakage events in a District Metered Area (DMA) of a water distribution network, the method comprising: wherein detecting the one or more cluster points as anomaly points comprises: identifying a first quantile value (Q1) and a second quantile value (Q3) based on the anomaly scores; computing a Inter Quartile Range (IQR) value based on the first 
Claim 6 is allowed because the closest prior art, Armon (US Pat. Pub. 2012/0185184) fails to anticipate or render obvious a prediction system for predicting water leakage events in a District Metered Area (DMA) of a water distribution network, the prediction system comprising: wherein detecting the one or more cluster points as anomaly points comprises: identifying a first quantile value (Q1) and a second quantile value (Q3) based on the anomaly scores; computing a Inter Quartile Range (IQR) value based on the first quantile value and the second quantile value; computing the lower bound value based on the IQR value, the first quantile value and a first threshold value; and computing the upper bound value based on the IQR value, the second quantile value and a second threshold value, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Claim 11 is allowed because the closest prior art, Armon (US Pat. Pub. 2012/0185184) fails to anticipate or render obvious a non-transitory computer readable medium including instructions stored thereon that when processed by at least one processor cause a prediction system to predict water leakage events in a District Metered Area (DMA) of a water distribution network by performing operations comprising: wherein detecting the one or more cluster points as anomaly points comprises: identifying a first quantile value (Q1) and a second quantile value (Q3) based on the anomaly scores; computing a Inter Quartile Range (IQR) value based on the first quantile value and the second quantile value; computing the lower bound value based on the IQR value, the first quantile value and a first threshold value; and computing the upper bound value based on the IQR value, the second quantile value and a second threshold value, in combination with the rest of the claim limitations as claimed and defined by the Applicant.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598.  The examiner can normally be reached on M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.